Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05/19/2020 and 07/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.
Response to Amendment
The Amendment filed January 25, 2022 has been entered. Claims 13-14, 17 and 19- remain pending in the application. Applicant’s amendment to the claim 19 has overcome the claim objection previously set forth in the Non-Final Office Action.
Response to Arguments
Applicant’s arguments (pages 5-7) filled on 02/17/2022 have been considered but are
moot based on the new ground of rejection as necessitated by applicant’s amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 23 recites “the radar system as recited in claim 13, wherein the radar system ensures that the data transmitted via the at least one data line are transmitted at a higher data rate than the reference frequency”. Data rate is measured in bit per second while frequency is measured in hertz. Hence, it is unclear as to how the data can be transmitted at a higher rate than the reference frequency when the reference frequency does not have a data rate. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-14, 17, 19, 20, 22 &24 are rejected under 35 U.S.C. 103 as being unpatentable over Nayyar (US20160018511A1) in view of Himmelstoss (US8212715).
Consider claim 13, Nayyar discloses a radar system for a vehicle, the radar system comprising (see Nayyar, para 006 discloses an automotive radar system): a central control unit (Fig. 4 “processing unit 406”); a plurality of radar sensor heads which each (a) is set apart from the central control unit (Fig. 4 “master radar SOC 402 & slave radar SOC 404” and Fig. 5 “502 and 504”)and (b) , a transmitting antenna for generating radar waves (para 40), a frequency synthesizer (Fig. 5 “RFSYNTH 530”),  a receiving antenna for receiving radar waves, which are reflections of the generated radar waves (para 40), and an analog-digital converter to convert the received radar waves into digital measuring data (Fig. 5 “ADCs 518 & 520);
 and at least one data line between the control unit and the plurality of  radar sensor heads (col. 5, lines 11-14 discloses that the processing unit 406 is coupled to the master radar 402 and the slave radar SOC 404 via a serial interface (i.e. data line) to receive data from the radar SOCs), wherein: 
the plurality of radar sensor heads are configured to transmit, over the at least one data line, the digital measuring data generated by the respective analog-digital converters to the central control unit (Fig. 5 “ADCs 518 and 520” and para 36 discloses the processing unit 406 is coupled to the master radar SOC 402 and the slave radar SOC 404 via a serial interface to receive data from the radar SOCs)
and the central control unit is configured to process the digital measuring data received from the plurality of radar sensor heads in time synchronization with one another (para 37 discloses processing unit 406 includes functionality to process the data received from the radar SOCs and para 35 “SOC 402 and SOC 404 synchronized”).

However, Himmelstoss discloses the central control unit (aa) has a clock pulse generator configured to generate a reference frequency, and (b) is configured to transmit the reference frequency via the at least one data line to each of the plurality of radar sensor heads the respective frequency synthesizers of each of the plurality of radar sensor heads is configured to implement the reference frequency transmitted by the central control unit to generate a carrier frequency of the generated radar waves of the respective radar sensor heads (see col 3. 48-65 “reference frequency is generated and transmitted to radar modules 12 & 14. Modules 12, 14 provide a phase-locked step-up of the reference frequency to the transmission frequency. The step-up of the reference frequency occurs via an offset phase-locked loop 78 (frequency synthesizer)”).
It would have been obvious at the time of the effective filing date of the application to modify Nayyar to incorporate the teachings of Himmelstoss to include the above limitation. The motivation would have been to effectively synchronize the two radar sensors.
Consider claim 14,  Nayyar fail to specifically disclose the radar system as recited in claim 13, wherein the reference frequency generated by the clock pulse generator is variably adjustable.
(see col 3, lines 48-61)
It would have been obvious at the time of the effective date of the invention to have modified Nayyar to incorporate the teachings of Himmelstoss to include the limitation above. The motivation would have been to preserve the minimum noise floor in the transceiver, thereby maintaining maximum sensitivity and signal-to-noise ratio.
Consider claim 17, The radar system as recited in claim 13, wherein, the digital measuring data is marked by at least one time datum (see Nayyar, para 40 discloses an analog-to-digital converter (ADC) 518, 520 for converting the analog beat signal to a digital beat signal. Para 54 discloses time samples for receiving a chirp i.e. there is time stamps associated with the digital beat signal).
Consider Claim 19, The radar system as recited in claim 17, wherein each of the plurality of radar sensor heads includes: a respective time and control device configured to generate the at least one time datum (Fig. 4 “CONTROL + SYNC” and para 54 discloses Doppler FFTs are performed  on the range FFT results in each of the radar SOCs 402,404. A Doppler FFT is performed over the range results of corresponding times samples of the reflected chirps received in the four receive channels, i.e., on each of the N columns of the four MXN range-time arrays. The output of each Doppler FFT is an MxN range-Doppler slice. Each signal processor module 544 of each of the radar SOCs 402, 404 generates four Doppler slices corresponding to the four receive channels for each range at a time).
Consider claim 20, Nayyar fails to disclose the radar system as recited in claim 13, wherein the frequency synthesizers each has an oscillator, for a supply of a frequency.
(col. 3, lines 63-65).
It would have been obvious at the time of the effective filing date of the application to modify Nayyar to incorporate the teachings of Himmelstoss to include the above limitation. The motivation would have been to effectively synchronize the two radar sensors.
	Consider claim 22, Nayyar fails to specifically disclose the radar system as recited in claim 13, wherein the frequency synthesizers of the plurality of radar sensor heads are synchronized with one another by the transmission of the reference frequency from the central control unit to the plurality of radar sensor heads.
However, Himmelstoss discloses the frequency synthesizers of the plurality of radar sensor heads are synchronized with one another by the transmission of the reference frequency from the central control unit to the plurality of radar sensor heads (see col. 3, lines 48-65).
It would have been obvious at the time of the effective filing date of the application to modify Nayyar to incorporate the teachings of Himmelstoss to include the above limitation. The motivation would have been to effectively synchronize the two radar sensors.
Consider claim 24, Nayyar discloses the radar system as recited in claim 13, wherein the central control unit has at least one processor configured to process received data and at least one memory for at least intermittent storage of data (see Nayyar, para 37 discloses processing unit 406 includes functionality to process the data received from the radar SOCs 402, 404. Fig. 3 discloses memory 310 that stores intermediate processing data).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nayyar (US20160018511A1) and Himmelstoss (US8212715) in further view of Skripek (US20130182816A1).
Consider claim 21, Nayyar and Himmelstoss fail to disclose the radar system as recited in claim 20, wherein the frequency supplied by the oscillator is superposed by the reference frequency generated by the clock pulse generator of the central control unit. 
However, Skripek discloses the radar system as recited in claim 20, wherein the frequency supplied by the oscillator is superposed by the reference frequency generated by the clock pulse generator of the at least one central control unit (see Skripek, para 17 discloses the phase lock loop circuitry receives a reference frequency and adjusts the variable frequency oscillator to match the phase of the reference frequency).
It would have been obvious at the time of the effective date of the invention to have modified Nayyar and Himmelstoss to incorporate the teachings of Skripek  to include the limitation above. The motivation would have been to maintain the frequency of the reference clock at the predetermined frequency with high accuracy.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is
reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIMEJI OYEGUNLE whose telephone number is (571)272-6185. The examiner can normally be reached Mon-Thur 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on (571) 270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLADIMEJI OYEGUNLE/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648